DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 13, 2022, have been fully considered but they are not persuasive. It appears that Applicant has mischaracterized the nature of the combination of references set forth in the Non-Final Rejection mailed April 12, 2022. Specifically, it seems to be Applicant’s contention that element 16 of previously cited US 2010/0232753 (hereinafter “PARRIS”) is a sheath that is stranded around ribbon stack 12 to form a subunit. Under such an understanding of PARRIS, Applicant contends that combining PARRIS with previously cited 
US 6,321,013 (hereinafter “HARDWICK) involves a simple replacement of the sheath 16 of PARRIS with sheath 36a of HARDWICK. This further leads to a conclusion that the cited combination of references fails to teach that the foam layer 18 of PARRIS is located between the subunit and an inner surface of a jacket, as claimed. Under such an understanding, the foam layer of PARRIS would be located inside the sheath layer and thus within the subunit, whereas the cable jacket would be further outside the sheath.
	


However, such an understanding is not supported by the teaching of the cited prior art, nor was it Examiner’s intention when setting forth the combination of references. PARRIS repeatedly refers to element 10 as an optical fiber cable, and not as a subunit of an optical fiber cable. Furthermore, the corresponding figures are always presented as showing various views of an optical fiber cable. It does not appear that PARRIS teaches a subunit of an optical fiber cable where element 16 serves as a sheath of the subunit, with a not shown cable jacket surrounding several such subunits. On the contrary, PARRIS teaches the cable itself, such that element 16 is the outermost layer of the cable. It should be noted that the outermost layer of an optical fiber cable is often referred to as a jacket.
	Furthermore, Examiner never explicitly or implicitly suggested that element 16 of PARRIS is not a jacket. On the contrary, when rejecting claim 13, Examiner specifically refers to element 16 as a cable jacket. Examiner only relied upon the cable jacket 112a in HARDWICK for originally filed claim 2 because the claim language specifically stated that the jacket surrounds the subunit. HARDWICK had previously been relied upon for its teaching of a subunit. As such, the unmodified PARRIS does not teach a jacket surrounding a subunit, since it does not teach a sheath which forms a subunit. This does not imply that PARRIS fails to teach a cable jacket at all.
	




A proper understanding of the combination of cited references is that PARRIS teaches a jacket 16 but fails to teach a sheath forming a subunit around ribbon stack 12. HARDWICK is relied upon for its teaching of a sheath 36a surrounding a ribbon stack 32a. As such, the modification does not involve a replacement of element 16 of PARRIS with element 36a of HARDWICK, but rather involves the addition of sheathing element 36 of HARDWICK directly around the ribbon stack 12 of PARRIS, thus forming a subunit. Jacket 16 of PARRIS remains on the outside of the cable 10. Under this proper understanding, foam layer 18 of PARRIS is located between the subunit of the combined PARRIS-HARDWICK structure and its jacket. As such, the prior art renders obvious the claimed invention and Examiner maintains the validity of the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under U.S.C. 103 as being obvious over US 2010/0232753 (hereinafter “PARRIS”) in view of US 6,321,013 (hereinafter “HARDWICK’).
PARRIS teaches an optical fiber cable (10) comprising: a jacket (16) having an inner surface and an outer surface, the outer surface defining an outermost surface of the optical fiber cable and the inner surface defining a longitudinal bore (Fig. 2); a stranded ribbon stack (12, par. [0196]) disposed within the longitudinal bore; and an extruded foam layer (18; pars. [0172], (0196), [0212]) disposed between the ribbon stack and the inner surface of the jacket (Fig. 2), wherein the extruded foam layer has a minimum inner diameter that is less than or equal to a maximum stack diagonal dimension of the stranded ribbon stack (Figs. 20, 25, 26, paragraphs [0195], [0196]). 
PARRIS fails to teach a sheath extruded around the stranded ribbon stack to form a subunit. HARDWICK teaches a sheath (36a) extruded around a stranded ribbon stack (32a) to form a subunit (30a); col. 4, line 64 – col. 5, line 4, col. 15, lines 3-5, col. 16, lines 1-5). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber cable of PARRIS so as to include a sheath extruded around the stranded ribbon stack to form a subunit, as taught by HARDWICK. The motivation would have been to gain the advantages of using a conventional method of forming a cable sheath (HARDWICK, col. 15, lines 43-48 ), forming a well-fitting sheath (HARDWICK, col. 15, line 65 – col. 16, line 1), and forming a fixed cross-sectional profile of the stranded ribbon stack.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HARDWICK and further in view of US 2016/0216468 (hereinafter “GIMBLET”).
Regarding claim 2, PARRIS in view of HARDWICK renders obvious the optical fiber cable of claim 1. PARRIS fails to teach that the jacket has at least one discontinuity that provides for easy access to the subunit. GIMBLET teaches an optical fiber cable (110) wherein a jacket (112) has at least one discontinuity (148, 150) that provides for easy access to a subunit (118; pars. [0031],[0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber cable of PARRIS so as to include a jacket that has at least one discontinuity that provides for easy access to the subunit, as taught by
GIMBLET. The motivation would have been to gain the advantages of providing additional protection for the optical fiber cable, allowing a user to split the outer layer when access to the stranded ribbon stack is desired (GIMBLET, par. [0033]), and ensuring access occurs at a desired location.
Regarding claim 3, PARRIS in view of HARDWICK and further in view of GIMBLET renders obvious the optical fiber cable of claim 2. HARDWICK further teaches that the optical fiber cable comprises a strength element (114a) embedded entirely in the jacket (112a; Fig. 16; col. 18, lines 27-34). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber cable of PARRIS so as to include a strength element embedded entirely in the jacket, as taught by HARDWICK. The motivation would have been to gain the advantages of increasing the durability of the optical fiber cable, facilitating opening of the jacket via the discontinuities (GIMBLET, par. [0033]) and providing additional tensile strength and anti-buckling to the optical fiber cable (GIMBLET, par. [0018]).
Regarding claim 6, PARRIS in view of HARDWICK and further in view of GIMBLET renders obvious the optical fiber cable of claim 3. HARDWICK further teaches that the jacket comprises at least one longitudinal channel  and that the strength element extends longitudinally while situated at least partially in the channel (Fig. 16; col. 3, lines 28-60, col. 18, lines 27-34). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HARDWICK and in view of GIMBLET and further view of US 2015/0110451 A1 (hereinafter “BLAZER”).
Regarding claim 4, PARRIS in view of HARDWICK and further in view of GIMBLET renders obvious the optical fiber cable of claim 3. PARRIS fails to teach that the optical fiber cable further comprises an enclosure layer provided between the foam layer and the jacket and surrounding the foam layer and the subunit. BLAZER teaches an optical fiber cable (10; Figs. 1, 2; par. [0027) comprising an enclosure layer (30) provided between a foam layer (28) and a jacket (12) and surrounding the foam layer and a subunit (20) (Figs. 1, 2; pars. [0028], [0029], [0033], [0034]). It would have been obvious to one of ordinary skill in the effective filing date to modify the optical fiber cable of PARRIS so as to include an enclosure layer provided between the foam layer and the jacket and surrounding the foam layer and the subunit, as taught by BLAZER. The motivation would have been to gain the advantages of providing an additional layer of protection to optical fibers in the cable and resistance against damage caused by contact, compression, the elements, or rodents (BLAZER, par. [0033]).


Regarding claim 5, PARRIS in view of HARDWICK, in view of GIMBLET, and  further in view of BLAZER renders obvious the optical fiber cable of claim 4. BLAZER further teaches an enclosure layer (30) comprising a first armor piece (32) and a second armor piece h(34) having an overlap (44, 46; Figs. 1, 2, pars. [0035], [0036]), wherein at least one discontinuity (50, 52) is situated proximate to the overlap (Figs. 1, 2; pars. [0038]-[0040]). 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HARDWICK and further view of US 2011/0069932 (hereinafter “OVERTON’).
Regarding claim 7, PARRIS in view of HARDWICK renders obvious the optical fiber cable of claim 1. PARRIS fails to teach that the stranded stack is stranded to have a lay length of between 300 and 900 millimeters. OVERTON teaches a stranded stack stranded to have a lay length of between 300 and 900 millimeters (pars. [0174], [0194]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the stranded ribbon stack of PARRIS to be stranded to have a lay length of between 300 and 900 millimeters, as taught by OVERTON. The motivation would have been to gain the advantages of maintaining a desired weight per unit of length of the cable and creating a desired pattern and tightness within the optical fiber cable.





Regarding claim 12, PARRIS in view of HARDWICK renders obvious the optical fiber cable of claim 1. PARRIS fails to teach that the optical fiber cable has an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter. OVERTON discloses an optical fiber cable that has an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter (Ex. 1, Table 6; par. [0196]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber cable of PARRIS so as to have an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter, as taught by OVERTON. The motivation would have been to gain the advantages of having an increased number of optical fibers and requiring less space for installation (OVERTON, par. [0196]).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HARDWICK and further in view of US 5,162,397 (hereinafter “DESCAMPS").
Regarding claim 8, PARRIS in view of HARDWICK renders obvious the optical fiber cable of claim 1. PARRIS does not teach that the foam layer has a compression modulus of less than 1 MPa. DESCAMPS teaches a foam layer having a compression modulus of less than 1 MPa (Table ll (C);abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer of PARRIS so as to have a compression modulus of less than 1 MPa, as taught by DESCAMPS. The motivation would have been to gain the advantages of providing better cushioning for optical fibers in the optical fiber cable and reducing sensitivity of the optical fiber cable to bending.
Regarding claim 10, PARRIS in view of HARDWICK and further in view of DESCAMPS renders obvious the optical fiber cable of claim 8. DESCAMPS further teaches that the foam layer has a compression set of less than 40% (Table Il (C); abstract). 
Regarding claim 11, PARRIS in view of HARDWICK and further in view of DESCAMPS renders obvious the optical fiber cable of claim 8. DESCAMPS further teaches that the foam layer has a compression set of less than 20% (Table Il (C); abstract).

Claim 9 is rejected as being obvious over PARRIS in view of HARDWICK and in view of DESCAMPS and further in view of US 2004/0252954 (hereinafter “GINOCCHIO”). 
PARRIS in view of HARDWICK and further in view of DESCAMPS renders obvious the optical fiber cable of claim 8. PARRIS fails to teach that a thickness of the foam layer is between 1 millimeter and 2 millimeters. GINOCCHIO teaches a foam layer with thickness between 1 millimeter and 2 millimeters (par. [0157]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer of PARRIS so as to include a thickness between 1 millimeter and 2 millimeters, as taught by GINOCCHIO. The motivation would have been to gain the advantages of ensuring adequate impact and compressive strength and greater absorption of energy acting on the optical fiber cable (GINOCCHIO, par. [0203]). 



Claim 13 is rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of US 2012/0251080 (hereinafter “HURLEY’) in further view of HARDWICK. 
PARRIS teaches a method of manufacturing an optical fiber cable (10;  par. [0196]), the method comprising: stranding a stack of optical fiber ribbons (Fig. 20; par. [0196]); extruding a foam layer (18) around the stack (pars. [0172[, [0196], [0212]); and extruding a jacket (16) around the foam layer (Fig. 20, par. [0212]). 
PARRIS fails to teach rigidly stranding at a lay length of between 300 and 900 millimeters. HURLEY discloses rigidly stranding at a lay length of between 300 and 900 millimeters (par.  [0055]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the stranding of the stack of optical fiber ribbons of PARRIS so as to include rigidly stranding at a lay length of between 300 and 900 millimeters, as taught by HURLEY. The motivation would have been to gain the advantages of reducing flexibility of the optical fiber cable, increasing strength of the optical fiber cable, and being manufactured more quickly (HURLEY, par. [0057]). 
PARRIS also fails to teach extruding a sheath onto the stack to form a subunit. HARDWICK teaches extruding a sheath (36a) onto a stack (32a; col. 4, line 64 – col. 5, line 4, col. 15, lines 3-5, col. 16, lines 1-5) to form a subunit. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of PARRIS so as to include extruding a sheath onto the stack, such that the foam layer is extruded onto the sheath and forms a subunit, as taught by HARDWICK. The motivation would have been to gain the advantages of forming a rigid cable sheath (HARDWICK, abstract, col. 15, lines 43-48), forming a well-fitting sheath (HARDWICK, col. 15, line 65 – col. 16, line 1), and forming a fixed-cross-sectional profile of the stranded ribbon stack.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HURLEY and in view of HARDWICK and further in view of BLAZER.
Regarding claim 14, PARRIS in view of HURLEY and further in view of HARDWICK renders obvious the method of claim 13. PARRIS fails to teach applying an armor around the foam layer prior to extruding the jacket. BLAZER teaches applying an armor (30) around a foam layer (28) prior to extruding the jacket (12; Figs. 1, 2; pars.[0035], [0042]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of PARRIS so as to include applying an armor around the foam layer prior to extruding the jacket, as taught by BLAZER. The motivation would have been to gain the advantages of providing an additional layer of protection to optical fibers in the cable and resistance against damage caused by contact, compression, the elements, or rodents (BLAZER, par. [0033]).
Regarding claim 15, PARRIS in view of HURLEY and in view of HARDWICK and further in view of BLAZER renders obvious the method of claim 14. BLAZER further teaches that the armor comprises a first armor piece (32) and a second armor piece (34; Figs. 1, 2, par.[0035]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of PARRIS so as to include providing an armor which comprises a first armor piece and a second armor piece, as taught by BLAZER. The motivation would have been to gain the advantages of opening the armor layer to provide access to the stack of optical fiber ribbons (BLAZER, par. [0040]) and further reinforcing the optical fiber cable (BLAZER, par. [0036])


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HURLEY and in view of HARDWICK and further view of GIMBLET. 
PARRIS in view of HURLEY and further in view of HARDWICK renders obvious the method of claim 13. PARRIS fails to teach embedding a strength element in the jacket while applying the jacket. GIMBLET teaches embedding a strength element (124, 126) in a jacket (112) while applying the jacket (Fig. 1, pars. [0018], [0022)). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the extruding the jacket of PARRIS so as to include embedding a strength element in the jacket while extruding the jacket, as taught by GIMBLET. The motivation would have been to gain the advantages of facilitating coupling of the jacket to the rest of the optical fiber cable (GIMBLET, par. [0022]) and : providing additional tensile strength and anti-buckling to the optical fiber cable (GIBLET, par. [0018]). 









Claims 17-19 are rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HURLEY and in view of HARDWICK and further in view of DESCAMPS and GINOCCHIO.
Regarding claim 17, PARRIS in view of HURLEY and further in view of HARDWICK renders obvious the method of claim 13. PARRIS fails to teach that the foam layer has a compression modulus of less than 1 MPa. DESCAMPS discloses a foam layer having a compression modulus of less than 1 MPa (Table Il (C); abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer of PARRIS to have a compression modulus of less than 1 MPa, as taught by DESCAMPS. The motivation would have been to gain the advantages of providing better cushioning for optical fibers in the optical fiber cable and reducing sensitivity of the optical fiber cable to bending. 
PARRIS also fails to teach that a thickness of the foam layer is between 1 millimeter and 2 millimeters. GINOCCHIO discloses a foam layer having a thickness between 1 millimeter and 2 millimeters (par.  [0157]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer of PARRIS so as to have a thickness between 1 and 2 millimeters, as taught by GINOCCHIO. The motivation would have been to gain the advantages of ensuring adequate impact and compressive strength and greater absorption of energy acting on the optical fiber cable (GINOCCHIO, par. [0203]).
Regarding claim 18, PARRIS in view of HURLEY and in view of HARDWICK and further in view of DESCAMPS and GINOCCHIO renders obvious the method of claim 17. DESCAMPS further teaches that the foam has a compression set of less than 40% (Table Il (C); abstract). 
Regarding claim 19, PARRIS in view of HURLEY and in view of HARDWICK and further in view of DESCAMPS and GINOCCHIO renders obvious the method of claim 17. DESCAMPS further teaches that the foam has a compression set of less than 20% (Table II (C); abstract). 

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over PARRIS in view of HURLEY and in view of HARDWICK and further view of OVERTON.
PARRIS in view of HURLEY and further view of HARDWICK renders obvious the method of claim 13. PARRIS fails to teach that the optical fiber cable has an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter. OVERTON teaches an optical fiber cable having an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter (Ex. 1, Table 6; par. [0196]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber cable of PARRIS so as to have an outside diameter of less than 19 millimeters and a corresponding fiber density of at least 3.4 fibers per square millimeter, as taught by OVERTON. The motivation would have been to gain the advantages of having an increased number of optical fibers and requiring less space for installation (OVERTON, par.[0196]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883